LACOMBE, Circuit Judge.
Where there is such sharp conflict between the statements of the respective parties on the most important issues raised by the motion, complainant should not take judgment before trial, and that tvould be the practical result of granting the relief for which he prays. The brief submitted by complainant’s counsel, with its many references to the statutes of this state touching the administration of corporations, most strongly con*992firms tlie impression formed on the argument that, if the facts really warrant the conclusion that the defendant corporation should be wound up and its assets distributed to creditors, the state court is '■he proper forum.